Dismissed and Memorandum Opinion filed June 1, 2006








Dismissed and Memorandum Opinion filed June 1, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00365-CV
____________
 
DAVID REEVES, Appellant
 
V.
 
RANDALL LONG CORPORATION,
Appellee
 

 
On Appeal from the
152nd District Court
Harris County, Texas
Trial Court Cause
No.
05-37065
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order extending
post-judgment deadlines pursuant to Tex.
R. Civ. P. 306a.
On May 17, 2006, appellant filed a motion to dismiss the
appeal because an order under Rule 306a is interlocutory and not separately appealable from the judgment.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.       
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 1, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.